t c memo united_states tax_court gina brasher langley petitioner v commissioner of internal revenue respondent docket no 17267-13l filed date gina brasher langley pro_se clint j locke for respondent memorandum opinion cohen judge this case was commenced under sec_6330 in response to a notice_of_determination concerning collection action sustaining a proposed levy to collect petitioner’s unpaid federal_income_tax liabilities for and because of inconsistencies and misstatements in the administrative record the case was remanded for a supplemental notice of determination the supplemental notice acknowledged that there are no outstanding balances for and but sustained the proposed levy to collect unpaid balances for dollar_figure as of the date of the original proposal for levy and dollar_figure as of the date of the original proposal for levy the issues for determination are whether underlying liabilities are properly in issue or whether the determination to sustain the proposed levy was an abuse_of_discretion all section references are to the internal_revenue_code in effect at all relevant times background all of the facts in this case are discerned from the underlying administrative record and the records of this court the parties did not execute a stipulation and there was no testimony when the case was called for trial because the positions of the parties and the relevant facts are fully disclosed in the administrative record and the parties’ filings there is no reason to reopen the record for additional evidence petitioner’s claimed overpayments petitioner was a resident of florida at the time she filed her petition she was previously married to barney langley and filed a joint federal_income_tax return with him for thereafter she and barney langley were divorced as a result of proceedings in the florida courts the returns that petitioner filed for through were not joint returns petitioner contends that she does not owe taxes for the years in issue and that she is entitled to a refund of over dollar_figure for that was misappropriated by barney langley and or others in florida she has claimed mistreatment by florida attorneys and the florida courts in relation to the domestic relations proceedings petitioner filed an action in this court docket no seeking relief under sec_6015 for years through that case was ultimately dismissed for lack of jurisdiction because there was no deficiency for and because petitioner had not filed joint returns for the later years on date petitioner submitted to the internal_revenue_service irs amended returns for years including and a carryback carryforward claim for those documents asserted a theft_loss exceeding dollar_figure petitioner understood that she filed the amended return the last day to take the loss because of the period of limitations her claimed loss was identified as including the failure of the irs to investigate a situation in florida that she had pursued in three appeals including to the florida supreme court her amended returns were referred to an irs office not part of its office of appeals appeals office petitioner was requested to provide additional documents including computational statements for the carryback carryforward years and by date she was specifically advised you must complete the enclosed schedule a-nol to compute the loss available to carryback you must complete the enclosed schedule b-nol showing the computation of the carryover amounts from to and you must complete the enclosed nol_carryover worksheet to compute the remaining carryover amount to you must resubmit newly signed corrected claims for and with all of the information listed above attached to each separate claim these claims must be received no later than date or they may be disallowed due the expiration of the statute_of_limitations sec_6330 proceedings upon receipt of notice that the irs intended to levy to collect unpaid balances for and petitioner requested a hearing under sec_6330 she argued to the settlement officer assigned to her case that she was not liable for the balances because she was entitled to relief under sec_6015 as a result of financial injuries done to her by her former husband and others in florida she requested that the irs pursue assets wrongfully withheld from her in florida after numerous exchanges with petitioner on date the settlement officer issued a notice_of_determination sustaining the proposed levy the notice was based in part on the appeals representative’s erroneous conclusions that the sec_6015 claim had been decided against petitioner by the court when in fact the only thing that had happened by that time in docket no was that respondent had filed an answer to the petition respondent filed a motion for summary_judgment that was denied because of misstatements in the moving papers and in the administrative record when the case was called for trial the court ordered a remand for an independent appeals representative to review the facts relevant to this case to provide petitioner with an accounting of the payments applied and refunds made from through and to issue a supplemental notice_of_determination that corrects the prior errors and accurately states the reasons for the determination made in the order remanding the case however we explained there are however certain obstacles to the relief that petitioner seeks and her misunderstandings contribute to the unsatisfactory state of the record neither respondent nor the court can remedy petitioner’s concerns with what occurred in her domestic case in florida or what funds are in the hands of persons over whom the court does not have jurisdiction her persistence in seeking inappropriate remedies has diverted attention from the primary issue which is whether she qualifies for a collection alternative to the proposed levy in issue to secure such an alternative she is required to cooperate in providing relevant financial information the order included the following paragraph ordered that petitioner shall cooperate with the new appeals representative and provide financial information in the format requested by that representative without expecting or demanding curative action with respect to funds allegedly held by persons not parties to this case over a period of several months the appeals representative handling the remand reviewed petitioner’s accounts and provided her with copies of refund checks that had been issued including the refund for issued to petitioner and barney langley and allegedly wrongfully converted by him and or others in florida and a small refund for that she claims not to have received the appeals representative checked the status of petitioner’s amended returns the appeals representative updated petitioner’s account and concluded that no balance was owing for or however because petitioner offered no collection alternatives but insisted that she owed nothing and was entitled to refunds resulting from the overpayment the appeals representative sustained the proposed levy with respect to and the supplemental notice_of_determination dated date explained summary of determination appeals’ determination is that the notice_of_intent_to_levy is sustained at this time there is no longer a balance due on tax years and however there is still a balance on tax years and you filed an amended tax_return on date exceeding dollar_figure for losses from a casualty you were contacted by the service to supply computational statements for the carryback carry forward years and by date the service disallowed the claims as untimely when you did not respond by date appeals cannot confirm when the computational statements were supplied but has determined your claim for is without merit a casualty_loss cannot be claimed for property lost due to foreclosure or as a result of divorce you have previously stated you were not willing to pay the liabilities since you feel you do not owe this money under these circumstances we can only sustain the notice_of_intent_to_levy by the collection_division finding it necessary and no more intrusive than necessary discussion sec_6330 provides for notice and an opportunity for a hearing before a levy proposed by the irs to collect unpaid taxes may proceed under sec_6330 a taxpayer may raise any relevant issue at a hearing including challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise a taxpayer is expected to provide all relevant information requested by the appeals_office for its consideration of the facts and issues involved in the hearing see sec e proced admin regs where there is no dispute as to the underlying liabilities properly before the court we review the actions of the appeals_office for abuse_of_discretion see 121_tc_111 abuse_of_discretion may be found if action is arbitrary capricious or without sound basis in fact or law 129_tc_107 112_tc_19 petitioner disputes her underlying liabilities her disputes however are not based upon the original liabilities for and the years remaining in dispute she contests the liabilities on the basis of her erroneous view that she is entitled to refunds from the irs going back approximately years because of a refund on a joint_return for and other_property converted by her former spouse and or those acting with him her claim for relief was most recently stated as a request that the court order respondent refund to petitioner dollar_figure of tax overpayment plus interest for years to as petitioned in this cause and order barney langley be removed from the title to my home that he gave up his interest in on date so that petitioner can reduce vs increase the loss incurred petitioner is incurring on that former marital asset going forward to petitioner has been advised repeatedly that the court cannot grant the relief that she seeks her demands of action by the irs and her claims of ultimate financial loss as a result of that agency’s failure to intervene in her florida disputes are simply unreasonable during the course of this case and the related case petitioner has directed her anger and frustration at respondent and has made multiple and repetitious motions for sanctions against respondent the court has noted and responded to the errors and inconsistencies in the record and ordered that they be corrected by the remand process petitioner’s amended return and the claimed carryback occurred after the initial hearing but the status of them was considered during the remand they are not properly before the court to the extent that the origin and nature of the claimed losses can be determined they appear to be the result of petitioner’s unreasonable expectations and demands with respect to her dissatisfaction with judicial proceedings in florida the appeals representative handling the remand complied with our order by explaining petitioner’s account updating it and stating the reasons to sustain the proposed levy for the years for which unpaid balances remained she was not required to accept at face value petitioner’s claims of over dollar_figure in theft losses for or the carryback of those losses to and the only years now in issue here the determination of the appeals representative that the claim for is without merit is not unreasonable so far as the record reflects petitioner’s claims have been decided against her by the florida courts with jurisdiction over her and barney langley and other involved third parties neither the sec_6330 procedure nor this court is the proper forum for reaching a contrary result we cannot conclude that the determination to sustain the levy to collect unpaid balances shown on petitioner’s account for and was arbitrary capricious or without sound basis in fact or law whether we consider the underlying liabilities de novo or review the determination to sustain the proposed levy for abuse_of_discretion petitioner is not entitled to the relief she seeks an order dismissing and as moot will be issued and decision will be entered sustaining the determination for and
